UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM 10-Q x Quarterly report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the quarterly period ended September 30, or o Transition report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. For the transition period from to Commission File Number: 000-51837 OPTIONABLE, INC. (Exact Name of Registrant as Specified in Its Charter) Delaware 52-2219407 (State or Other Jurisdiction of Incorporation or (IRS Employer Identification No.) Organization) 1230 Avenue of the Americas, Seventh Floor, New York, NY 10020 (Address of Principal Executive Offices) (Zip Code) (914) 773-1100 (Registrant’s Telephone Number Including Area Code) Indicate by check mark whether the registrant (1) has filed all reports required by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes o No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer o Accelerated Filer o Non-accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes x No o The number of outstanding shares of the registrant’s Common Stock as of November 13, 2009 is 48,328,328. 1 OPTIONABLE, INC. INDEX PART I: FINANCIAL INFORMATION ITEM 1: FINANCIAL STATEMENTS (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Notes to the Consolidated Financial Statements 6 ITEM 2: MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OFOPERATIONS 22 ITEM 3: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 27 ITEM 4: CONTROLS AND PROCEDURES 27 PART II: OTHER INFORMATION ITEM 1 LEGAL PROCEEDINGS 28 ITEM 1A : RISK FACTORS 29 ITEM 2 UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3 DEFAULTS UPON SENIOR SECURITIES 29 ITEM 4 SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5 OTHER INFORMATION 29 ITEM 6: EXHIBITS 29 SIGNATURES 30 2 OPTIONABLE, INC. CONSOLIDATED BALANCE SHEETS September 30, 2009 December 31, 2008 ASSETS (Unaudited) (1) Current Assets: Cash and cash equivalents $ 3,958,302 $ 8,974,282 Recoverable Income Taxes 985,525 958,294 Notes Receivable, net of allowance for doubtful accounts of $80,000 at September 30, 2009 - - Prepaid Expenses 1,167,868 1,269,827 Total current assets 6,111,695 11,202,403 Total assets $ 6,111,695 $ 11,202,403 LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities: Accounts payable and accrued expenses $ 756,949 $ 420,590 Due to stockholder - 97,907 Income Tax Payable - 83,555 Total current liabilities 756,949 602,052 Due to stockholder, net of unamortized discount of $2,618,270 at December 31, 2008 - 2,426,240 Due to director, net of unamortized discount of $316,961 and $355,126 at September 30, 2009 and December 31, 2008, respectively 191,736 153,571 Total liabilities 948,685 3,181,863 Stockholders' Equity: Preferred Stock; $.0001 par value, 5,000,000 shares authorized, none issued and outstanding - - Common stock; $.0001 par value, 100,000,000 shares authorized, 52,428,203 issued and48,328,328 and 52,423,403 outstandingat September 30, 2009 5,242 5,242 and December 31, 2008, respectively Additional paid-in capital 162,783,753 162,766,096 Treasury stock at cost, 4,099,875 and 4,800 shares at September 30, 2009 and December 31, 2008, respectively (47,552 ) (2,506 ) Accumulated deficit (157,578,433 ) (154,748,292 ) Total stockholders’ equity 5,163,010 8,020,540 Total liabilities and stockholders’ equity $ 6,111,695 $ 11,202,403 (1) Derived from audited financial statements See Notes to Unaudited Financial Statements. 3 OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF OPERATIONS For the three-month period ended For the nine-month period ended September 30, September 30, 2009 2008 2009 2008 (Unaudited) (Unaudited) (Unaudited) (Unaudited) Operating expenses: Selling, general and administrative $ 527,785 $ 226,646 $ 2,803,433 $ 1,831,230 Research and development - 98,660 - 559,105 Total operating expenses 527,785 325,306 2,803,433 2,390,335 Operating loss (527,785 ) (325,306 ) (2,803,433 ) (2,390,335 ) Other income (expense): Interest income 3,944 42,070 38,635 198,758 Interest expense to related parties (13,103 ) (97,362 ) (141,879 ) (283,581 ) Total other expenses (9,159 ) (55,292 ) (103,244 ) (84,823 ) Loss before income tax (536,944 ) (380,598 ) (2,906,677 ) (2,475,158 ) Income tax benefit 338,341 72,165 76,537 881,579 Net loss $ (198,603 ) $ (308,433 ) $ (2,830,140 ) $ (1,593,579 ) Basic earnings per common share $ (0.00 ) $ (0.01 ) $ (0.06 ) $ (0.03 ) Diluted earnings per common share $ (0.00 ) $ (0.01 ) $ (0.06 ) $ (0.03 ) Basic and diluted weighted average common shares outstanding 48,328,328 52,023,047 49,183,344 52,023,047 See Notes to Unaudited Financial Statements. 4 OPTIONABLE, INC. CONSOLIDATED STATEMENTS OF CASH FLOWS For the nine-month periods ended September 30, 2009 2008 (Unaudited) (Unaudited) Cash flows from operating activities: Net loss $ (2,830,140 ) $ (1,593,579 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation - 161,806 Amortization of debt discount 141,879 283,581 Provision for doubtful accounts 80,000 (625 ) Fair value of warrants and options 17,657 17,055 Changes in operating assets and liabilities: Accounts receivable - 625 Incentives receivable from stockholder - (15,487 ) Due to shareholder (97,907 ) - Other current assets 101,959 16,879 Other receivable - (262,742 ) Other assets - 19,900 Accounts payable and accrued expenses 336,358 (25,552 ) Income tax payable (139,941 ) - Recoverable income taxes 29,155 783,908 Net cash used in operating activities (2,360,980 ) (614,231 ) Cash flows used in investing activities: Purchases of notes receivable (80,000 ) - Net cash used in investing activity (80,000 ) - Cash flows from financing activities: Repurchase of shares of common stock (45,046 ) - Principal repayment of due to stockholder (2,529,954 ) - Net cash used in financing activities (2,575,000 ) - Net decrease in cash (5,015,980 ) (614,231 ) Cash, beginning of period 8,974,282 9,919,727 Cash, end of period $ 3,958,302 $ 9,305,496 Supplemental disclosures of cash flow information: Cash paid for taxes $ - $ - Cash paid for interest $ - $ - Disposition of property and equipment in connection with cancellation of lease $ - $ 24,425 See Notes to Unaudited Financial Statements. 5 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 1-Organization, Description of Business and Going Concern Optionable, Inc. (“the “Company”) was formed in Delaware in February 2000. Between April 2001 and July 2007, a substantial portion of the Company’s revenues were generated from providing energy derivative brokerage services to brokerage firms, financial institutions, energy traders, and hedge funds worldwide. The Company has not generated any revenues since the third quarter of 2007 as a result of the suspension of the business relationship by its largest customer and the succession of events since then. In addition, the matters discussed in Note 7 and Item 1 of Part II of this Report "Legal Proceedings" have had a significant adverse impact on its business and future results of operations and financial condition. The Company is a defendant to three legal proceedings, one from the Commodities and Futures Trade Commission (“CFTC”), another from its largest shareholder, Chicago Mercantile Exchange/ New York Mercantile Exchange (“NYMEX”), and a third one from its former largest customer, Bank of Montreal (“BMO”).Also named in such lawsuits, among others, are: one of the Company’s current board members and former president, as well as the Company’s former chief executive officer.The Company’s former chairman is a defendant in the latter two proceedings.Additionally, the Company’s former chief executive officer and former president are defendants in a claim made by the Securities and Exchange Commission.Furthermore, the US Department of Justice has indicted the Company’s former chief executive officer. Going Concern The Company is unable to determine whether it will have sufficient funds to meet its obligations for at least the next twelve months. The combination of its anticipated legal costs to defend against current legal proceedings, the potential amounts the Company would have to pay if there are negative outcomes in one or more of such legal proceedings and the Company’s obligations under its indemnification obligationscould exceed the Company’s resources. The legal proceedings also negatively impact the Company’s ability to enter into strategic transactions with other companies.The Company’s future depends on its ability to satisfactorily resolve the aforementioned legal issues and there is no assurance it will be able to do so. If the Company fails for any reason, it would not be able to continue as a going concern and could potentially be forced to seek relief through a filing under the US Bankruptcy Code. 6 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Principles of consolidation The accompanying consolidated financial statements include the results of operations of Opex International, Inc. and Hydra Commodity Services, Inc. for the three and nine-month periods ended September 30, 2009 and 2008. All material intercompany accounts and transactions between the Company and its subsidiaries have been eliminated in consolidation. Basis of Presentation The accompanying unaudited consolidated financial statements have been prepared in accordance with generally accepted accounting principles for interim financial information. Accordingly, they do not include all of the information and the footnotes required by generally accepted accounting principles for complete financial statements. In the opinion of management, all adjustments, consisting only of normal recurring accruals, considered necessary for a fair presentation have been included. Operating results for the three and nine-month periods ended September 30, 2009 are not necessarily indicative of the results that may be expected for the fiscal year ending December 31, 2009. 7 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies Cash and Cash Equivalents The Company considers all highly liquid investments with original maturities of three months or less to be cash equivalents. Concentration of Credit Risks The Company is subject to concentrations of credit risk primarily from cash and cash equivalents. The Company's cash and cash equivalents accounts are held at financial institutions and are insured by the Federal Deposit Insurance Corporation ("FDIC") up to $100,000 between January 2007 and October 2008 and $250,000 for interest-bearing accounts and an unlimited amount for noninterest-bearing accounts after October 2008. During the three and nine-month periods ended September 30, 2009 and 2008, the Company has reached bank balances exceeding the FDIC insurance limit. While the Company periodically evaluates the credit quality of the financial institutions in which it holds deposits, it cannot completely alleviate the risk associated with the sudden failure of such financial institutions.The Company’s cash and cash equivalents held at financial institutions exceeding the FDIC insurance limit amounted to $ 2.0 million and $7.3 million at September 30, 2009 and December 31, 2008, respectively. Fair Value of Financial Instruments Effective January1, 2008, the Company adopted Financial Accounting Statement Board (“FASB”) Accounting Standard Codification (“ASC”) 820, “Fair Value Measurements and Disclosures” , for assets and liabilities measured at fair value on a recurring basis. ASC 820 establishes a common definition for fair value to be applied to existing generally accepted accounting principles that require the use of fair value measurements, establishes a framework for measuring fair value and expands disclosure about such fair value measurements. 8 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-continued ASC 820 defines fair value as the price that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date. Additionally, ASC 820 requires the use of valuation techniques that maximize the use of observable inputs and minimize the use of unobservable inputs. These inputs are prioritized below: Level1: Observable inputs such as quoted market prices in active markets for identical assets or liabilities Level2: Observable market-based inputs or unobservable inputs that are corroborated by market data Level3: Unobservable inputs for which there is little or no market data, which require the use of the reporting entity’s own assumptions. The Company did not have any Level 2 or Level3 assets or liabilities as of September 30, 2009 and December 31, 2008, with the exception of its due to shareholder and due to director.The carrying amount of the due to director at September 30, 2009 and December 31, 2008 and due to shareholder at December 31, 2008, approximate their respective fair value based on the rate at which the Company was able to settle its due to shareholder in February Cash and cash equivalentsinclude money market securities that are considered to be highly liquid and easily tradable as of September 30, 2009 and December 31, 2008, respectively. These securities are valued using inputs observable in active markets for identical securities and are therefore classified as Level1 within our fair value hierarchy. In addition, ASC 825-10-25, “Fair Value Option,” was effective for January1, 2008. ASC 825-10-25 expands opportunities to use fair value measurements in financial reporting and permits entities to choose to measure many financial instruments and certain other items at fair value. The Company did not elect the fair value options for any of its qualifying financial instruments. 9 OPTIONABLE, INC. NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) Note 2- Summary of Significant Accounting Policies-continued Income Taxes Income taxes are accounted for in accordance with ASC 740 “ Income Taxes”. ASC 740 requires the recognition of deferred tax assets and liabilities to reflect the future tax consequences of events that have been recognized in the Company's financial statements or tax returns. Measurement of the deferred items is based on enacted tax laws. In the event the future consequences of differences between financial reporting bases and tax bases of the Company's assets and liabilities result in a deferred tax asset, ASC 740 requires an evaluation of the probability of being able to realize the future benefits indicated by such assets. A valuation allowance related to a deferred tax asset is recorded when it is more likely than not that some or all deferred tax assets will not be realized.Penalties and interest on underpayment of taxes are reflected in the Company’s effective tax rate. Use of Estimates The preparation of financial statements in accordance with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting periods. Significant estimates made by management include, but are not limited to, the realization of receivables and share-based payments. Actual results will differ from these estimates. Basic and Diluted Earnings per Share Basic earnings per share are calculated by dividing income available to stockholders by the weighted-average number of common shares outstanding during each period.
